              Case 20-34879 Document 90 Filed in TXSB on 10/30/20 Page 1 of 2



                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION

                                                             §
    In re:                                                   §
                                                             §       Chapter 11
    EAGLE PIPE, LLC, 1                                       §
                                                             §       Case No. 20-34879 (MI)
               Debtor.                                       §


                     NOTICE OF PROPOSED FINAL BIDDING PROCEDURES ORDER

             PLEASE TAKE NOTICE that on October 12, 2020, the Debtor filed its Motion for (I) An Order

(A) Approving Bidding Procedures and Certain Bid Protections, (B) Scheduling Bid Deadline, Auction

Date, and Sale Hearing and Approving Form and Manner of Notice Thereof; and (C) Approving Cure

Procedures and the Form and Manner of Notice Thereof; and (II) an Order Approving the Sale of

Substantially all of the Debtor’s Assets Free and Clear of Liens, Claims and Interests [Docket No. 55] (the

“Bidding Procedures Motion”).

             PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A is a proposed Final

Order Approving Bidding Procedures and Certain Bid Protections (the “Final Bidding Procedures Order”).

             PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit B is a redlined version of

the Final Bidding Procedures Order, reflecting changes made from the version submitted with the Bidding

Procedures Motion.



                                      [Remainder of page intentionally left blank]




1
             The last four digits of Debtor’s federal tax identification number are (1119).


4849-5549-7168.1
           Case 20-34879 Document 90 Filed in TXSB on 10/30/20 Page 2 of 2



         Respectfully submitted this 30th day of October, 2020.


                                                 GRAY REED

                                                 By: /s/ Paul D. Moak
                                                     Paul D. Moak
                                                     Texas Bar No. 00794316
                                                     Aaron M. Kaufman
                                                     Texas Bar No. 24060067
                                                     Lydia R. Webb
                                                     Texas Bar No. 24083758
                                                 1300 Post Oak Blvd., Suite 2000
                                                 Houston, Texas 77056
                                                 Telephone:     (713) 986-7000
                                                 Facsimile:     (713) 986-7100
                                                 Email:         pmoak@grayreed.com
                                                                akaufman@grayreed.com
                                                                lwebb@grayreed.com

                                                 PROPOSED COUNSEL TO THE DEBTOR


                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on October 30, 2020 a true and correct copy of the
foregoing pleading was served via CM/ECF to all parties authorized to receive electronic notice
in this case.
                                               /s/ Paul D. Moak
                                              Paul D. Moak




4849-5549-7168.1
